ORDER
This Matter comes before the court upon the Peacemaking Division’s request to incorporate a Peacemaking Agreement into a binding Order. The Court having reviewed the request FINDS that:
1. This court has personal and subject matter jurisdiction over the party and the matter herein.
*7782. On August 28, 2002, the Navajo Nation charged above-named Defendant with the offense of Criminal Nuisance in violation of Title 17, §486(A)(2) of the Navajo Nation Code. The complaint alleged that Mr. Boone knowingly maintains his place of residence for purposes of engaging in unlawful conduct including openly consuming intoxicating liquor resulting in fights.
3. On January 22,2003, Mr. Boone pleaded guilty and the Court transferred the matter to the Peacemaking Division to recommend sentence of nályééh. The court required the attendance of the Criminal Investigations Department, Public Department, and Probation and Parole Services.
4. On February 25, 2002, Peacemaker Kent Greymountain facilitated a peacemaking session involving above-named Defendant (In the Matter of Peacemaking of Jesse Boone, Case # KY-PC-012-2003). The departments were all present. The Peacemaker found that:
a. Mr. Boone has a homesite lease within the Kayenta Township
b. Mr. Boone has been known to sell liquor and allow drunks to pass-out and cause disturbance at his house.
c. Mr. Boone is in a wheelchair.
d. Mr. Boone refuses help from Human Services.
The Peacemaker further recommended that:
a. Public Safety assist Mr. Boone by providing security checks at Mr. Boone’s residence.
b. Mr. Boone get assessed and evaluated by Counseling Service
c. Mr. Boone attend counseling as recommended by Counseling Service.
d. Navajo Nation Social Services provide Mr. Boone transportation to and from counseling.
e. Navajo Nation Social Services identify an individual to provide Mr. Boone with homecare.
f. Mr. Boone continue with traditional ceremonies.
g. A review hearing be held in six (6) months for a status report.
h. Mr. Boone’s homesite lease remain in effect pending the status review in six (6) months.
The parties agreed that these recommendation should be made into a binding Order.
5. The Court finds good cause that the Peacemaker’s recommendations should be made into a binding Order.
IT IS THEREFORE ORDERED Peacemaker’s request is hereby GRANTED.
IT IS FURTHER ORDERED that Jesse Boone shall undergo assessment evaluation by Counseling Services for counseling needed.
IT IS FURTHER ORDERED that Mr. Boone shall attend any and all counseling recommended by Counseling Services.
*779IT IS FURTHER ORDERED that the Navajo Division of Social Services shall provide transportation for Mr. Boone to and from counseling.
IT IS FURTHER ORDERED that the Navajo Division of Social Services will provide home care for Mr. Boone.
IT IS FURTHER ORDERED that the Navajo Nation Police Department shall make daily security checks at Mr. Boone’s residence.
IT IS FURTHER ORDERED that the Clerk of the Court shall schedule a review status hearing in six (6) month to review Mr. Boone’s progress.
IT IS FURTHER ORDERED that Mr. Boone’s homesite will be kept in effect pending the status review session.
IT IS FINALLY ORDERED that Mr. Boone shall continue to utilize traditional healing ceremonies as a part of his rehabilitation treatment.